Citation Nr: 1814160	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  13-27 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right wrist degenerative joint disease with nodule.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Air Force from March 1989 to September 2011.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that granted service connection for right wrist degenerative joint disease with nodule with an initial rating of 10 percent.  The Veteran timely perfected his appeal to the Board.  Jurisdiction has since transferred to the RO in St. Petersburg, Florida.

The matter was previously remanded by the Board in October 2015, April 2016 and August 2017.


FINDINGS OF FACT

1.  The Veteran is right hand dominant.

2.  Prior to September 9, 2013, the Veteran's right wrist degenerative joint disease manifested with, at worst, dorsiflexion to 10 degrees and palmar flexion to 20 degrees without ankylosis

3.  As of September 9, 2013, the Veteran's right wrist degenerative joint  manifested as ankylosis in any position exception favorable without unfavorable ankylosis.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for right wrist degenerative joint disease with nodule is not warranted prior to September 9, 2013.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.27, 4.71a , Diagnostic Codes 5003, 5214, 5215 (2017).

2.  A rating of 40 percent, but no higher, for right wrist degenerative joint disease with nodule is warranted as of September 9, 2013.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.27, 4.71a , Diagnostic Codes 5003, 5214, 5215 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

With respect to the propriety of the assigned rating for the service-connected right wrist degenerative joint disease, the Veteran has appealed from the original grant of benefits. VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.  In this case, service connection was granted and an initial rating was assigned in the June 2014 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.            § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C. § 5103A; 38 C.F.R.            § 3.159.  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In the present case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for the equitable resolution of the issue decided herein has been obtained.  Specifically, the Veteran's service treatment records, as well as VA treatment records, have been obtained and considered.  

The Veteran has been afforded a VA examination in conjunction with the claim for a higher rating decided herein, provided to determine the severity of his right wrist degenerative joint disease.  Neither the Veteran nor his representative has alleged that this VA examinations are inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected right wrist degenerative joint disease as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his right wrist degenerative joint disease has worsened in severity since the last VA examination.  Rather, with respect to such claim, they argue that the evidence reveals that this disability has been more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examination of record is adequate to adjudicate the Veteran's claim for a higher rating and no further examination is necessary.

Furthermore, Board finds there has been substantial compliance with the Board's October 2015, April 2016 and August 2017 remand directives as to this issue and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).   The October 2011 VA examination report has been associated with the record, requesting that the Veteran provide the names and addresses of any and all health care providers in a May 2016 letter and affording the Veteran a VA examination.  Therefore, no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

II.  Higher Rating

The Veteran contends that he is entitled to an initial rating in excess of 10 percent for his right wrist degenerative joint disease.  After a thorough review of the evidence of record, the Board concludes that an initial rating in excess of 10 percent prior to September 9, 2013 is not warranted and that a 40 percent rating is warranted beginning on September 9, 2013.

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different Diagnostic Codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2017); see Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disabilities must be reviewed in relation to their entire history.  38 C.F.R. § 4.1.  VA must also interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Functional loss may be due to pain if supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Functional impairment may be due to pain, including during flare-ups, or from repetitive use.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).
Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's right wrist degenerative joint disease with nodule is presently evaluated under Diagnostic Codes 5003-5215.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 5003 pertains to degenerative arthritis, and if only one major joint is involved, rates each joint by limitation of motion.  Diagnostic Code 5215 addresses the wrist joint motion and allows for a single 10 percent rating if dorsiflexion is less than 15 degrees or palmar flexion is limited in line with the forearm.  38 C.F.R. § 4.71a.  Diagnostic Code 5214 allows for higher ratings for wrist limitation where ankylosis is shown.  Normal ranges of motion of the wrist are dorsiflexion from 0 degrees to 70 degrees, and palmar flexion from 0 degrees to 80 degrees.  38 C.F.R. § 4.71, Plate I.

Ankylosis of the wrist is rated under Diagnostic Code 5214.  Unfavorable ankylosis, in any degree of palmar flexion or with ulnar and radial deviation warrants a 50 percent rating in the major extremity.  Ankylosis in any other person, except favaorable, warrants a 40 percent rating in the major extremity.  Favorable ankylosis in 20 degree to 30 degree dorsiflexion warrants a 30 percent rating in the major extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5214.

In a March 2012 VA examination, the Veteran reported a "problem" with his right wrist beginning in early 2000.  He experienced pain with overuse or repetitive use of the joint.  The pain was dull in nature, but worse with hyperextension of the wrist.  He was noted as right-hand dominant.  The Veteran denied flare ups of the condition.  Palmar flexion was limited to 40 degrees with objective evidence of pain at 40 degrees.  Right wrist dorsiflexion was limited to 20 degrees with objective evidence of painful motion at 20 degrees.  Repetitive use testing did not cause additional limitation in these ranges of motion.  The functional impairment from the condition was caused by less movement than normal and pain on movement.  No ankylosis was present at the time of examination.  The Veteran was diagnosed with degenerative joint disease of the right wrist.

Private treatment records from January 2013 reflect a more severe limitation of motion than found in the previous VA examination.  While it is not indicated that a goniometer was used in the range of motion assessment, the Board will give the benefit of the doubt to the Veteran and find that these measurements comply with VA requirements as it does not change the Board's final determination.  Upon examination, tenderness was noted in the dorsal scapho-lunate area and the dorsal wrist area.  No swelling was noted, and crepitus was absent.  Right wrist dorsiflexion was limited to 10 degrees, and palmar flexion was limited to 20 degrees.  There was minimal radial and ulnar deviation, and significant guarding.  The right hand and fingers were clear and non-tender to palpation.  Fingers had smooth tendon excursion with no locking or popping, as well as a full range of motion.  The neurological and vascular examinations were normal.  X-ray images revealed subtle degenerative and cystic changes within the lunate and symptoms consistent with Kienböck's Disease.  The Veteran was diagnosed with degenerative arthritis.

Assuming the measurements in the January 2013 private treatment records were performed with a goniometer, the most severe limitation of motion for this period warrants a 10 percent rating.  It is not in dispute that the Veteran has a limitation of motion in his right wrist.  However, a 10 percent right is the highest schedular rating possible for limitation of motion of the wrist.  To warrant a higher rating, the record must show ankylosis of the wrist.  The Veteran retains limited motion of his right wrist in this period on appeal; therefore, evidence of record does not reflect that it is immobile or ankylosed.

The Board is aware of the holding in Johnston v. Brown, 10 Vet. App. 80 (1997) that once a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain.  As the maximum schedular rating available for limitation of wrist motion is currently in effect for each wrist, and ankylosis is not shown, the Board has considered whether additional functional loss due to pain and weakness on use results in impairment/disability equivalent to ankylosis (and warranting a higher evaluation).  Notably, no examination during the pendency of this claim found either ankylosis of or functional impairment equivalent to (motion restriction approximating) ankylosis.

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's belief that his disability is worse than the assigned disability rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.

For the appeal period beginning on September 9, 2013, the Board finds that a 40 percent rating for ankylosis in any other position.  The Veteran reported immobility of his wrist in his September 9, 2013 substantive appeal.  The December 2015 VA examination found palmar flexion limited to 20 degrees and 0 degrees of dorsiflexion, ulnar deviation and radial deviation.  The Veteran had no demonstrable range of motion in palmar flexion, dorsiflexion, ulnar deviation and radial deviation in a January 2017 VA examination report.  Although the January 2017 VA examination report did not specifically indicate that there was ankylosis present, the Veteran had demonstrated no range of motion and the examiner specifically found that there was no movement in the right wrist.  Ankylosis is defined as immobility or consolidation of a joint due to disease, injury, or surgical procedure.  Dorland's Illustrated Medical Dictionary, at 94 (32nd ed. 2012).  Therefore, a 40 percent rating is warranted for ankylosis in any position other than favorable for the appeal period beginning on September 9, 2013.   A higher rating is not warranted as unfavorable ankylosis (i.e. in any degree of palmar flexion or with ulnar or radial deviation) has not been demonstrated.
Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

For the foregoing reasons, the Board finds that a 40 percent rating, but no higher, for right wrist degenerative joint disease is warranted as of September 9, 2013.  However, the preponderance of the evidence is against a rating in excess of 10 percent for right wrist degenerative joint disease prior to September 9, 2013.  Therefore, the benefit of the doubt doctrine is not applicable in the claim prior to Steptember 9, 2013 is not warranted and his increased rating claims must be denied.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

An initial rating in excess of 10 percent for right wrist degenerative joint disease with nodule prior to September 9, 2013 is denied.  

An initial rating of 40 percent for right wrist degenerative joint disease with nodule as of September 9, 2013 is granted.


______________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


